Title: From Alexander Hamilton to Oliver Wolcott, Junior, [15 July 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, July 15, 1796]
Dr. Sir
The application for a loan from the Bank of New York though powerfully supported by some of the leading directors labours; owing to the jealousy & narrowness of certain ones who see in it a plan to increase the active capital of the Branch Bank & put them in its power. Unluckily the President suddenly went off to R Island with his wife & some sick Children. I pursue the affair & I hope still to accomplish it.
There will be no difficulty in obtaining a postponement of the existing loan. But this I tell them will not be sufficient.
Yrs.
AHJuly 15
Oliver Wolcott Jun. Esq
